
	

114 HR 3149 IH: Baggage Fee Fairness Act of 2015
U.S. House of Representatives
2015-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3149
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2015
			Mr. Mica introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 49, United States Code, to establish a limit on checked baggage fees imposed by air
			 carriers on passengers in air transportation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Baggage Fee Fairness Act of 2015. 2.Limitation on checked baggage fees (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
 41725.Limitation on checked baggage feesBeginning on the 180th day following the date of enactment of this section, an air carrier or foreign air carrier may not collect from a passenger a fee for an item of checked baggage on a flight in passenger air transportation if the amount of the fee exceeds the total amount of passenger facility charges that could be imposed (without regard to whether the charges are actually imposed) on the passenger by eligible agencies for boardings associated with that flight under paragraphs (1) and (4) of section 40117(b)..
 (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 41724 the following:
				
					
						41725. Limitation on checked baggage fees..
			
